Title: From George Washington to General Henry Clinton, 14 November 1778
From: Washington, George
To: Clinton, Henry


  
    Sir.
    Head Quarters [Fredericksburg, N.Y.] 14th Novr 1778
  
I received your Excellencys letter of the 10th instant thro’ Mr Clarke.
I have transmitted Congress a copy of your proposition relative to an exchange of the troops of Convention and shall do myself the honor to communicate their decision the moment it is made known.
Mr Clarke has my permission to proceed by the most convenient route to the troops of Convention. I have the honor to be with all due respect your Excellency’s most hble servt

  Go: Washington

